1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11

12   ROBERT A. B.,                              )   No. SA CV 18-1282-FMO (PLA)
                                                )
13                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
14                   v.                         )   RECOMMENDATION
                                                )
15   ANDREW M. SAUL,                            )
     COMMISSIONER OF SOCIAL                     )
16   SECURITY ADMINISTRATION,                   )
                                                )
17                        Defendant.            )
                                                )
18

19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and files
20   herein, and the Magistrate Judge’s Report and Recommendation. The Court accepts the
21   recommendations of the Magistrate Judge.
22         ACCORDINGLY, IT IS ORDERED:
23         1.     The Report and Recommendation is accepted.
24         2.     Judgment shall be entered consistent with this Order.
25         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27   DATED: August 28, 2019                              _____________/s/_____________
                                                           HONORABLE FERNANDO M. OLGUIN
28                                                          UNITED STATES DISTRICT JUDGE
